Citation Nr: 1759828	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-04 376	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral tympanic membrane perforations. 
 
2.  Entitlement to service connection for residuals of a traumatic head injury to include, but not limited to, headaches and problems with concentration and memory. 

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claims file now resides with the VA RO in Houston, Texas.  

In May 2017, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The decision with respect to the claim for tympanic membrane perforation is set forth below.  The remaining issues on appeal addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The RO has conceded in-service acoustic trauma associated with noise from mortars, helicopters, grenades, big guns, and big vehicles and a VA examiner has related bilateral tympanic membrane perforation to in-serve acoustic trauma.

CONCLUSION OF LAW

The criteria for service connection for bilateral tympanic membrane perforations are met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017). 
 


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable resolution of the claim adjudicated below, no discussion of whether the statutory and regulatory notice and development requirements codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012) and C.F.R. 3.159 have been met is necessary with respect to this claim.  
 
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In its grants of service connection for bilateral hearing loss and tinnitus, the RO has conceded in-service acoustic trauma associated with noise from mortars, helicopters, grenades, big guns, and big vehicles.  As such, and as the record also reflects an opinion following a September 2010 VA examination linking bilateral tympanic membrane perforation to in-serve acoustic trauma, the Board finds that the criteria for service connection for bilateral tympanic membrane perforations are met.  All reasonable doubt has been resolved in the Veteran's favor in making this above determination.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  

The undersigned notes that to the extent the denial of service connection for tympanic membrane perforations by the RO was based on a determination that there were was no current disability associated with this condition because the September 2010 VA examination showed the tympanic membrane perforations to be "healed," 38 C.F.R. § 4.87, Diagnostic Code 6211 (2017) only provides for a noncompensable rating for a tympanic membrane perforation, no matter the severity of disability.  As such, the Board finds the question of the extent of current disability associated with tympanic membrane perforations to be a matter for rating consideration, not entitlement to service connection.  

ORDER

Service connection for bilateral tympanic membrane perforations is granted. 

REMAND

At the May 2017 hearing before the undersigned, the Veteran specifically asserted that his hearing loss had worsened since he was last afforded a VA examination to assess the severity of his hearing loss in May 2013.  He also testified as to symptoms of PTSD that potentially describe worsening symptomatology since the Veteran was last afforded a VA examination to assess the severity of his PTSD in May 2013.  As such, the AOJ will be directed to provide the Veteran with VA compensation examinations to assess the severity the service of the service connected bilateral hearing loss and PTSD.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

With respect to the claim for service connection for residuals of a traumatic head injury, the Veteran in his February 2011 notice of disagreement and January 2014 substantive appeal requested a VA examination to address this claim.  As there is evidence of record indicating the possibility that the Veteran has a current disability due to an injury to the head during service-to include eye witness statements from service comrades noting that the Veteran had head injuries; the competent contentions of the Veteran relating problems with symptoms of a concussion since service to include headaches, who also explained that the silent service treatment reports for treatment for a head injury do not negate the fact of an in-service head injury because the nature of service in his unit was such that as medical care was not readily available, soldiers often treated injuries themselves or relied on fellow soldiers for treatment (see Veteran's statement signed April 14, 2011); and a statement from a private physician received in November 2011 finding it at least as likely as not that the Veteran suffers from headaches caused by repeated concussions during service for which he received no treatment due to the lack of medical options in his area of duty-the Board finds that the Veteran should be afforded a VA examination to address his claim for service connection for residuals of a head injury.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a VA examination to address the severity of the Veteran's bilateral hearing loss.  The electronic record, including a copy of this remand, must be made available to the examiner for review.  The examination should include audiometric testing to determine the auditory thresholds, in decibels, for the frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to obtain speech recognition scores.

The examiner is specifically requested to describe the functional effects on the Veteran's daily life caused by his hearing loss.  

2.  The AOJ should arrange for a VA examination to address the severity of the Veteran's PTSD.  The electronic record, including a copy of this remand, must be made available to the examiner for review.  Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130.  In addition, the examiner should assign a GAF score reflecting the severity of the service connected PTSD. Also, the examiner should discuss the extent of any loss of function in daily activities, including work, due to the Veteran's service-connected PTSD.  

3.  The AOJ should arrange for a VA examination that addresses the claim for service connection for residuals of traumatic head injury.  The electronic record, including a copy of this remand, must be made available to the examiner for review.  The examination must include an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disability due to an injury to the head during service.  In rendering this opinion, consideration of the Veteran's assertions of continuity of relevant symptomatology from service to present time should be documented.  The examiner should provide reasons for the opinion.

4.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claims that have been remanded.  If a benefit sought in connection with any such claim remains denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental SOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


